DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “31” is not found in the specification (Figs 4B and 4C).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6, 8, 13-15, and 17 are objected to because of the following informalities:  
The phrase “passenger” should be changed to --a passenger-- to correct the grammatical error (Claim 1, Line 4).
The phrase “associated to” should be changed to --associated with-- to correct the grammatical error (Claim 1, Line 6).
The phrase “respiratory gas” should be changed to --the respiratory gas-- to refer back to the respiratory gas mentioned earlier (Claim 1, Line 10).
The phrase “the pressure” should be changed to --a pressure-- since this is the first time this is mentioned (Claim 2, Line 2).
The phrase “the occurrence” should be changed to --an occurrence-- since this is the first time this is mentioned (Claim 7, Line 7).
The phrase “anti-blocking gas” should be changed to --the anti-blocking gas-- to refer back to Claim 7 (Claim 8, Lines 1-2).
The phrase “supplying more respiratory gas than anti-blocking gas” should be changed to --supplying more of the respiratory gas than the anti-blocking gas--to refer back to Claim 7 (Claim 8, Lines 2-3).
The phrase “preferably 5 times or more respiratory gas than anti-blocking gas” should be changed to -- preferably 5 times or more the respiratory gas than the anti-blocking gas --to refer back to Claim 7 (Claim 8, Lines 3-4).
The phrase “a pulse” should be changed to --the pulse-- to refer back to Claim 10 (Claim 13, Lines 1-2).
The phrase “a dose” should be changed to --the dose-- to refer back to Claim 7 (Claim 13, Line 3).
The phrase “the breathing pattern” should be changed to --a breathing pattern-- since this is the first time this is mentioned (Claim 14, Line 2).
The phrase “a pulse” should be changed to --the pulse-- to refer back to Claim 10 (Claim 14, Line 4).
The phrase “a pulse” should be changed to --the pulse-- to refer back to Claim 10 (Claim 15, Line 5).
The phrase “a breathing cycle” should be changed to --the breathing cycles-- to refer back to the breathing cycles mentioned earlier (Claim 15, Line 6).
The phrase “anti-blocking gas” should be changed to --the anti-blocking gas-- to refer back to Claim 7 (Claim 17, Line 2).
The phrase “a passenger” should be changed to --the passenger-- to refer back to the passenger mentioned earlier (Claim 18, Line 2).
Claims 3-6 are objected for being dependent on objected Claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An anti-blocking device of Claim 1.  The corresponding structure is the bypass 38 branching off from the main delivery tube 34 (Figs 4A-4C).
The first means and second means of Claim 18.  The corresponding structures are separate tubes 38 and 34 (Fig 4A-4C).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “in particular due to moisture” (Line 8).  This statement is indefinite because it is unclear if the blockage is required to be due to moisture.  It appears the applicant was trying to say the blockage can made due to moisture but leaves it open in which the blockage can be made through other means.  However, the phrase “in particular” adds confusion regarding whether or not the blockage being made due to moisture is being claimed.  The phrase could 
Claim 8 states “preferably 5 times or more respiratory gas than anti-blocking gas” (Lines 3-4).  This statement is indefinite because it is unclear what the phrase “5 times or more” is in relation to.  It appears the applicant was trying to say “5 times or more” is in reference to the volume or concentration of the respiratory gas compared to the anti-blocking gas.  However, it is possible it can be in reference to the flow speed, the pressure, the volume, and/or the frequency of the pulses.  Therefore, the meaning of the phrase cannot be determined.  For examination purposes, the claim limitation will be interpreted as preferably 5 times or more of a volume of the respiratory gas than a volume of anti-blocking gas.  It is noted that the phrase “preferably” indicates that this claim limitation is mere preference and is not being positively claimed.
Claims 9-17 are rejected for being dependent on rejected Claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US 2014/0261426).
Regarding Claim 1, Ahmad discloses a system (system of Fig 1) for delivering respiratory gas to passengers on-board an aircraft (Intended use: system is capable of delivering respiratory gas to passengers on-board an aircraft; it is well-known these systems can be carried on planes, especially for passengers who require it for long trips), comprising: (i) a source of respiratory gas (18a, Fig 1),  5(ii) at least a face mask for passenger (12, Fig 1), (iii) a delivery valve (26, Fig 1) interposed between the source of respiratory gas and the face mask associated to the delivery valve (26 is between 18a and 12, Fig 1), and (iv) a pressure sensor (36 and/or 34, Fig 1) configured to detect passenger respiration and send a respiration signal upon detection of the passenger respiration (patient inspiratory phase and patient expiratory phase detectable by controller based on combination of measurements of first pressure sensor and second pressure sensor to regulate valve, paragraph 0013),  10(v) a controller (70, Fig 2) configured to control the delivery valve opening (70 is connected to 56, Fig 2) for supplying the face mask with a dose of respiratory gas based on the passenger respiration detection (pressure readings at patient is utilized to reach control decisions, so pressure sensor 36 is connected to 70, paragraph 0041), and (vi) an anti-blocking device (line going through 42 towards 38, Fig 1; 38 is acting as a bypass in relation to 32) configured to supply the face mask with anti- blocking gas (18b supplies gas through the line of 42 towards 38, Fig 1), so that blockage is removed (any particle or debris inside 32 will be carried around and the blockage will be removed by the flow of gas within 32).
Regarding Claim 2, Ahmad discloses the pressure sensor is configured to sense the pressure away from the face mask (36 is a patient interface pressure sensor, Fig 1), and the anti-blocking device is configured to supply the face mask with anti-blocking gas, at least between 
Regarding Claim 18, Ahmad discloses a system (system of Fig 1) for delivering respiratory gas to a passenger (12, Fig 1) that includes (i) first means (18b and line of 42, Fig 1) for supplying such gas to a passenger in a first dosed, or pulsed, form (purge can be continuous or intermittent, paragraph 0031; 42 controls gas coming from 18b, Fig 1) and (ii) second means (18a and line of 32, Fig 1) for supplying such gas continuously (system for continuous patient ventilation, paragraph 0026; continuous source of oxygen enriched breathing gas provided by 18, paragraph 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2014/0261426) in view of Ahmad (US 2013/0206144), hereafter 2nd Ahmad.
Regarding Claim 7, Ahmad discloses a method (system of Fig 1) for delivering respiratory gas to passengers on-board an aircraft (Intended use: system is capable of delivering respiratory gas to passengers on-board an aircraft; it is well-known these systems can be carried on planes, especially for passengers who require it for long trips), comprising: detecting respirations of a passenger in a face mask (12, Fig 1) associated to the passenger (patient inspiratory phase and patient expiratory phase detectable by controller based on combination of measurements of first pressure sensor and second pressure sensor to regulate valve, paragraph 0013), supplying the face mask with a dose of respiratory gas (gas from 18a, Fig 1) based on each passenger respiration detection (pressure readings at patient is utilized to reach control decisions, so pressure sensor 36 is connected to 70, paragraph 0041), and supplying the face mask with anti-blocking gas (gas from 18b going through line of 42, Fig 1).
Ahmad fails to disclose supplying the face mask with anti-blocking gas, so that the occurrence of blockage, in particular due to moisture, preventing detection of respiration is reduced.
However, 2nd Ahmad, of the same field of endeavor, teaches a secondary line purging system (Abstract) including supplying the face mask with anti-blocking gas, so that the occurrence of blockage, in particular due to moisture, preventing detection of respiration is reduced to remove an obstruction due to fluid that may result in erroneous airway pressure readings and an insufficient ventilation of the patient (paragraph 0005).
nd Ahmad, to remove an obstruction due to fluid that may result in erroneous airway pressure readings and an insufficient ventilation of the patient (2nd Ahmad: paragraph 0005).  It is clear that the purging of the pressure line will allow for the removal of obstructions or blockage.  Having this modification ensures that the line is clear and allows the pressure sensor to function properly.  
Regarding Claim 8, Ahmad-2nd Ahmad combination teaches supplying the face mask with anti- blocking gas either continuously or in a pulsed form (Ahmad: purge can be continuous or intermittent, paragraph 0031; 42 controls gas coming from 18b, Fig 1) and supplying more respiratory gas than anti-blocking gas (Ahmad: in instances where 42 is blocked, there will be more gas coming through 40 than through 42, Fig 1), preferably 5 times or more respiratory gas than anti-blocking gas (this is simply a preference and is not actually being claimed).
Regarding Claim 10, Ahmad-2nd Ahmad combination teaches the anti-blocking gas is supplied in a pulsed form (Ahmad: purge can be continuous or intermittent, paragraph 0031; 42 controls gas coming from 18b, Fig 1).
Regarding Claim 11, Ahmad-2nd Ahmad combination teaches the pulses of anti-blocking gas are supplied at times differing from times at which the doses of respiratory gas are supplied to the face mask (Ahmad: purge can be continuous or intermittent, paragraph 0031; if the purge is intermittent, only certain times will the purge be applied, while respiratory gas is applied continuously).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 discusses an orifice configured to allow trickle flow of anti-blocking gas.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 3 above.
Claim 9 discusses a trick flow of anti-blocking gas continuously supplied to the mask and the trickle flow being 10 ml/min or less.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 9 above.
Claim 12 discusses supplying the face mask with pulses of anti-blocking gas having a volume in the range between 0.2 ml - 3 ml.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12 above.
Claim 13 discusses supplying the face mask with a pulse of anti-blocking gas at a predetermined time after having supplied the face mask with a dose of respiratory gas, the predetermined time being between 10 seconds and 30 seconds.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 13 above.
Claim 14 discusses acquiring statistical data relating the breathing pattern of the passenger, and supplying the face mask with a pulse of anti-blocking gas based on the statistical 
Claim 16 discusses adjusting the volume of dose of respiratory gas based on the cabin pressure, and supply the face mask with pulses of anti-blocking gas irrespective of the cabin pressure.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 16 above.
Claim 17 discusses supplying each face mask with anti-blocking gas in case of depressurization occurrence.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17 above.
Several prior art similar the claimed invention are discussed below.
Ahmad et al. (US 2014/0261426) discloses a patient ventilation apparatus.  Although the system shows a bypass pathway where a purge flow can be done, Ahmad lacks an orifice that allows for a trickle flow of anti-blocking gas.  Due to the presence of the purge solenoid 42 and the valve 26, Ahmad does not allow for a trickle flow of the anti-blocking gas to exist as both types of valves would block the gas from flowing through.  It should be pointed out that the trickle flow is defined in the disclosure as a flow that is 10 ml/min or less (Specification: Page 7, Lines 5-10).  Such a low flow rate would be non-obvious for Ahmad to achieve and there would be no reason to modify Ahmad to have this low flow rate of gas going through.  It would require drastic changes to also re-locate the bypass pathway and would destroy the system.  Therefore, Ahmad does not disclose the claimed invention of Claim 3.  Similar arguments are applied to Claim 9.  Regarding Claim 12, Ahmad does not disclose volume of anti-blocking gas being delivered.  The range provided is a specific range for a specific type of gas and Ahmad does not have a motivation to deliver the volume within this range of 0.2 ml to 3 ml.  It is also non-
Ahmad (US 2013/0206144), hereafter 2nd Ahmad, discloses a secondary line purging system.  Similar to Ahmad above, the system shows a bypass pathway where a purge flow can be done.  However, 2nd Ahmad lacks an orifice for a trickle flow of anti-blocking gas.  The presence of both 42 and 26 in Fig 1 prevents this trickle flow from existing.  Similar to Ahmad, there is no mention of a trickle flow which is a flow of 10 ml/min or less.  There is no reason for 2nd Ahmad to have a low flow rate always going through the system, particularly since the system wants to control when gas flows and when gas does not flow (2nd Ahmad: paragraph 0037).  Having a trickle flow would require drastic changes to the system (removal of 42 or 26) which would destroy the system.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 3.  Similar arguments are applied to Claim 9.  Regarding Claim 12, 2nd Ahmad shares similar arguments to Claim 12 and Ahmad above as 2nd Ahmad mentions nothing about the specific range for the volume of anti-blocking gas.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 12.  Regarding Claim 13, 2nd Ahmad shares similar arguments to Claim 13 and Ahmad above as 2nd Ahmad mentions nothing about the specific range for the timing of the delivery of anti-blocking gas.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 13.  Regarding Claim 14, 2nd Ahmad shares similar arguments to Claim 14 and Ahmad above as 2nd Ahmad mentions nothing about adjusting the anti-blocking gas based on acquired nd Ahmad does not disclose the claimed invention of Claim 14.  Regarding Claim 16, 2nd Ahmad shares similar arguments to Claim 16 and Ahmad above as 2nd Ahmad mentions nothing about adjusting the respiratory gas based on cabin pressure.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 16.  Regarding Claim 17, 2nd Ahmad mentions nothing about supplying to the face mask anti-blocking gas in case of a depressurization occurrence.  Similar to arguments regarding Ahmad and Claim 17 above, 2nd Ahmad mentions nothing about integrating itself into an aircraft’s control system as the depressurization occurrence requires detecting an electrical control signal to activate the supply of anti-blocking gas.  Therefore, 2nd Ahmad does not disclose the claimed invention of Claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Cannon (US 2006/0118115) is an emergency oxygen supply system with a pressure sensor built into the mask.
Horstman et al. (US 9,089,721) is a system for providing oxygen that has the mask connected to a pressurized oxygen canister and a OBOGS, both of which have separate valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785